IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 206A15

                                  18 December 2015

STATE OF NORTH CAROLINA

              v.
 KEITH A. LEAK



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 773 S.E.2d 340 (2015), reversing an order

denying defendant’s motion to suppress signed on 26 November 2013 nunc pro tunc

6 August 2013 by Judge Tanya T. Wallace, and vacating defendant’s guilty plea and

a judgment entered on 14 November 2013 by Judge Mark E. Klass, all in Superior

Court, Anson County. Heard in the Supreme Court on 17 November 2015.


      Roy Cooper, Attorney General, by Derrick C. Mertz, Assistant Attorney General,
      for the State-appellant.

      Narendra K. Ghosh for defendant-appellee.


      PER CURIAM.


      We vacate the decision of the Court of Appeals and remand this case to that

court for further remand to the trial court for reconsideration of defendant’s motion

to suppress in light of Rodriguez v. United States, ___ U.S. ___, 135 S. Ct. 1609 (2015).


      VACATED AND REMANDED.